Citation Nr: 0638594	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  03-29 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a headache 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral foot 
condition.

3.  Entitlement to service connection for a depressive 
disorder, previously claimed as an anxiety disorder.

4.  Entitlement to service connection for Diabetes Mellitus, 
type II.

5.  Entitlement to service connection for syphilis.

6.  Entitlement to service connection for a back condition.

7.  Entitlement to service connection for a stomach 
condition.

8.  Entitlement to service connection for hearing loss in the 
right ear.

9.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The appellant had active service from September 1974 until 
October 1985.  As will be described below, only the period of 
service from September 1974 until September 1984 qualifies 
for VA benefits.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in November 
2001 and May 2003 from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

The issues of whether there is new and material evidence 
sufficient to reopen the claims for service connection for a 
headache disorder and a bilateral foot condition and the 
claim for entitlement to service connection for depression, 
previously claimed as anxiety are being REMANDED and are 
addressed in the REMAND portion of the decision below.  These 
issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The appellant was discharged under other than honorable 
conditions for the period of service dating from September 
1984 until October 1985.

2.  The appellant's bad conduct discharge is considered a 
dishonorable discharge for purposes of VA benefits.

3.  The appellant has qualifying service for the period 
September 1974 until September 1984.

4.  The appellant did not serve in the Republic of Vietnam.

5.  Diabetes mellitus, type II was not incurred in or 
aggravated by active service and may not be so presumed to 
have been so incurred or aggravated.

6.  There is no disability resulting from a positive serology 
test for syphilis.  

7.  A back condition was not incurred in or aggravated by 
active service.

8.  A stomach condition was not incurred in or aggravated by 
active service.

9.  Sensorineural hearing loss of the right ear was not 
incurred in or aggravated by active service and may not be so 
presumed to have been so incurred or aggravated.  

10.  Tinnitus was not incurred in or aggravated by active 
service.




CONCLUSIONS OF LAW

1.  The character of the appellant's discharge for his 
service between September 1984 and October 1985 is a bar to 
VA benefits. 38 U.S.C.A. §§ 101(2), 5103, 5103A, 5107, 5303 
(West 2002); 38 C.F.R. §§ 3.12, 3.102, 3.159 (2006).

2.  The criteria for a grant of service connection for 
diabetes mellitus, type 2, have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1116, 1131, 1133, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2006).

3.  The criteria for a grant of service connection for a 
disability related to a positive serology test for syphilis 
have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).  

4.  The criteria for a grant of service connection for a back 
condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2006).

5.  The criteria for a grant of service connection for a 
stomach condition have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).

6.  The criteria for a grant of service connection for 
sensorineural hearing loss of the right ear have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2006).

7.  The criteria for a grant of service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify the appellant and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claims; (2) inform the 
appellant about the information and evidence VA will seek to 
provide; (3) inform the appellant about the information and 
evidence he was expected to provide and (4) request the 
appellant provide any evidence in his possession which 
pertains to the claim.  This notification was satisfied by 
way of letters dated in April 2001, May 2002, January 2004 
and March 2006.  

The April 2001 letter explained the changes in VA's duty to 
notify and duty to assist.  The RO explained what the 
evidence needed to show to establish entitlement for service 
connection claims.  The RO informed the appellant that 
outpatient treatment records from Central Texas Health Care 
had been ordered and that the service medical records were 
associated with the claims file.  The RO requested 
information concerning the names, addresses and dates of 
treatment of any persons, agencies or companies that had 
relevant records.  The appellant was encouraged to inform the 
RO if he had no additional evidence to submit.  

The May 2002 letter concerned the appellant's claims for 
service connection for syphilis, a left shoulder condition, 
headaches and flat feet.  The RO reminded the appellant of 
VA's duties with respect to the appellant's claims and again 
provided the elements required to establish entitlement to a 
service connection claim.  The term new and material evidence 
was defined.  The RO requested the names, addresses and dates 
of treatment of persons, agencies or companies that may have 
relevant records.  Medical authorizations were enclosed so VA 
could assist in obtaining private records.  The appellant was 
encouraged to inform the RO of any additional evidence that 
he wanted it to try to obtain and to send any evidence in his 
possession as soon as possible.  The appellant was also 
advised to notify the RO if his address or phone number 
changed.  The RO indicated that service medical records had 
been obtained and associated with the claims file.  

The January 2004 letter requested any information or medical 
records which were not previously identified.  Medical 
authorizations were enclosed so VA could assist in obtaining 
the records.  The RO requested documentation of the 
appellant's service in Vietnam.  The RO also requested 
information concerning the disability that resulted from 
exposure to herbicides, the earliest symptoms of the disease 
and any treatment of the disability.  The RO provided 
information on new and material evidence.  The RO advised the 
appellant of the information associated with the claims file 
and explained VA's duty to notify and duty to assist.  The 
elements of service connection were provided.

The March 2006 letter informed the appellant of how the RO 
assigns disability ratings and effective dates if a claim for 
service connection is granted.  The appellant was advised 
that disability ratings would be determined on the level of 
the disability and depend upon the nature and symptoms of the 
condition, severity and duration of the symptoms and the 
impact of the condition on employment.  The RO indicated the 
appellant could submit evidence such as ongoing treatment 
records, Social Security Administration determinations, 
statements from employers and other lay statements for the 
RO's consideration in assignment of a disability rating.  The 
RO also indicated the effective date was generally based upon 
the date the RO received the claim or the date the evidence 
showed a certain level of disability under the rating 
schedule.  The appellant was informed he could submit 
evidence such as the dates treatment began, service medical 
records and reports of treatment of the condition while the 
appellant was in training or in the Guard or Reserve to 
assist the RO in determining a proper effective date.  The 
March 2006 letter complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which requires VA provide 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if the claim for service 
connection is awarded.  

Second, VA has a duty to assist an appellant in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA medical records and private medical 
records are associated with the claims file.  Additionally, 
the appellant was afforded a VA examination and provided 
testimony at a Board hearing in September 2006.  The 
appellant and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim.  As such, all 
relevant evidence necessary for an equitable disposition of 
the appellant's appeal has been obtained and the case is 
ready for appellate review.

Veteran Status

In order to establish entitlement to VA benefits, the 
appellant must demonstrate that he is a "veteran" as that 
term is defined is defined by law.  The term "veteran" is 
defined as a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable. 38 U.S.C.A. § 
101(2) (West 2002); 38 C.F.R. § 3.1(d) (2006).  A discharge 
or release from active service under conditions other than 
dishonorable is a prerequisite to entitlement to VA pension 
or compensation benefits. 38 U.S.C.A. § 101(18) (West 2002); 
38 C.F.R. § 3.12(a) (2006).  A discharge because of willful 
and persistent misconduct is considered to have been issued 
under dishonorable conditions.  A discharge based on willful 
and persistent misconduct includes a discharge under other 
than honorable conditions if that discharge was given for 
more than a minor offense. See 38 C.F.R. § 3.12(d)(4).  A 
discharge or release from service under dishonorable 
conditions is a bar to the payment of benefits unless, 
however, it is found that the person was insane at the time 
of committing the offenses causing the discharge. See 38 
C.F.R. § 3.12(b).

The basic facts in this case are not in dispute.  Service 
records contain two Form DD 214s, including one for a period 
of service from September 1974 until July 1977 for which the 
appellant received an honorable discharge.  Another Form DD 
Form 214 reflected service from July 1977 until October 1985 
and noted the character of discharge was other than 
honorable.  The service medical records and service personnel 
records reflect the appellant accepted the discharge in lieu 
of undergoing a special Court Martial for an offense 
involving moral turpitude.  An administrative decision dated 
in January 1986 found the appellant had conditional 
discharges in August 1977, October 1970 and September 1984.  
The January 1986 decision found the October 1985 discharge 
was under dishonorable conditions.  The appellant did not 
appeal this decision and there is no evidence of record 
reflecting the discharge was subsequently upgraded by the 
Department of the Navy.  

Consequently, the appellant's discharge for the period from 
September 1984 until October 1985 renders him ineligible for 
VA compensation benefits based on that period of service.  
However, as the record reflects prior service from September 
1974 until September 1984 for which the appellant received an 
honorable discharge, the claims will be evaluated in light of 
this period of service.

The Merits of the Claim

The benefit of the doubt rule provides that the appellant 
will prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
appellant prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the appellant's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that an 
appellant has a disability resulting from an injury or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty in the active military, naval or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as diabetes mellitus and sensorineural hearing 
loss, when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Diabetes Mellitus, Type 2

The appellant seeks service connection for diabetes mellitus, 
type II, including as due to exposure to herbicidal agents.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

With respect to claims based on exposure to an herbicidal 
agent, the law provides that a appellant who, during active 
military, naval or air service, served in the Republic of 
Vietnam between January 1962 and May 1975 is presumed to have 
been exposed during such service to certain herbicidal agents 
(e.g. Agent Orange), unless there is affirmative evidence to 
establish that the appellant was not exposed to any such 
agent during service.  If a appellant was exposed to an 
herbicidal agent during service, certain diseases, including 
diabetes mellitus type II,  shall be service connected even 
though there was no record of such disease during service, 
provided that the requirements of 38 C.F.R. §§ 3.307(a)(6); 
3.307(d) are satisfied.  Furthermore, VA has determined that 
there is no positive association between exposure to 
herbicides and any other conditions for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted. See Notice 68 Fed. Reg. 27,630-
27,641 (2003). 

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to herbicide exposure 
with proof of direct causation. Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  

In other words, the fact that the appellant does not meet the 
requirements of 38 C.F.R. § 3.309 does not in and of itself 
preclude him from establishing service connection as he may, 
in the alternative, establish service connection by way of 
proof of actual direct causation, showing that his exposure 
to an herbicide during service caused any current disorders. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d). However, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative. See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Service incurrence or aggravation may also be presumed for 
diabetes mellitus if manifest to a compensable degree within 
a year of separation from qualifying active military service. 
38 C.F.R. §§ 3.307, 3.309(a).

The appellant's service personnel records demonstrate that 
the appellant did not  serve in the Republic of Vietnam, and 
he is therefore not afforded the presumption that he was 
exposed to herbicide agents under 38 C.F.R. 
§ 3.307(a)(6)(iii). 

Examining the claim under a direct theory of entitlement, the 
appellant has a current disability as demonstrated by VA 
outpatient treatment records.  The remaining question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

Concerning the inservice incurrence, service medical records 
are devoid of any complaints, treatment or diagnosis of 
diabetes mellitus, type II.  There is also no suggestion in 
the record that diabetes was evident within a year of the 
appellant's separation from active military service.  As 
such, service connection under 38 C.F.R. § 3.307, 3.309 is 
not warranted. 

Alternatively, the appellant has alleged he was exposed to 
Agent Orange during service.  As explained above, although 
the presumptive provision for Agent Orange is not applicable, 
service connection may still be warranted provided that the 
appellant demonstrates he was exposed to an herbicidal agent 
and provides a nexus between the exposure to the agent and 
the current disability.  

Specifically, the appellant testified at the Board hearing 
that he cleaned equipment and was informed by an officer that 
he may be exposed to Agent Orange in this duty.  Service 
personnel records do not document any exposure to an 
herbicidal agent.  The Form DD 214 for the period of 
September 1974 until July 1977 notes the military 
occupational specialty was tactical wire operations 
specialist.  The DD 214 for the period July 1977 until 
October 1985 reflects the military occupational specialty to 
be tactical communication systems operator/mechanic.  

Assuming the appellant's account of having cleaned equipment 
once in use in Vietnam to be credible, there is no cognizable 
measure of such exposure, or its degree.  For the Board to 
find that the appellant was so exposed as he relates would 
necessarily involve an exercise in speculation.  While the 
claimant is to be afforded the benefit of the doubt when the 
evidence is in approximate equipoise as to any material 
issue, its application may not be based on resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see Warren v. Brown, 6 Vet. 
App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 
(1993).  Moreover, there is no documentation of this duty nor 
is there anything in the appellant's file confirming he was 
exposed to an herbicidal agent in his military occupational 
specialty.  

As such, the only evidence the appellant was exposed to an 
herbicide is his own testimony.  The appellant's belief that 
he was exposed to Agent Orange from his duties in service 
does not constitute competent medical evidence. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

There is no competent medical evidence of record showing the 
appellant was exposed to Agent Orange in service.  
Furthermore, there is no competent medical evidence linking 
the diagnosed diabetes to any incident during service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, there is no indication the appellant served in 
Vietnam, no evidence the appellant was exposed to an 
herbicidal agent and no evidence of diabetes mellitus during 
the appellant's service or within one year after his 
separation from service.  Thus, the preponderance of the 
evidence is against a grant of service connection for 
diabetes, including as secondary to Agent Orange exposure.

Venereal Disease

The appellant seeks service connection for syphilis, or other 
venereal disease.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

Private medical evidence of record reflects the appellant had 
a positive serology for syphilis in February 1995.  
Subsequently, the appellant was treated and had no sequelae.  
An October 2000 private hospital record reported a history of 
a positive blood test for venereal disease research 
laboratory in 1995.  The record related the appellant 
received a complete course of penicillin and reported a 
repeat serology a few months later was negative.  Subsequent 
medical records contain no complaints, treatment or diagnosis 
of syphilis.  

A positive serology test is not itself a disability, rather 
it is a finding on a laboratory test used in exploring a 
possible diagnosis of syphilis.  To the extent to which the 
appellant seeks service connection for a positive serology 
test, the Board finds there is no current disability related 
to the serology.  Because the law requires the presence of a 
disability, the claim will be denied.  Cf. Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Even assuming, solely for the sake of analysis, that the 1995 
positive serology constitutes sufficient evidence of a 
disability, service connection would not be warranted.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).  

Service medical records document treatment and a diagnosis of 
syphilis.  For example, an August 1976 service medical record 
documented burning urination and a chancre on the penis.  A 
November 1980 service medical record reflects the appellant 
had syphilis, early latent and was treated with bicillin.  
However, this incidence of syphilis resolved with no 
sequelae.  In the July 1985 report of medical history the 
appellant denied a history of venereal disease, syphilis, 
gonorrhea.  The July 1985 report of medical examination noted 
no history of venereal disease.  

What is missing is a nexus linking the 1995 serology and the 
latent syphilis diagnosed during service.  None of the 
medical records provides an opinion as to the etiology of the 
syphilis.

Nor is there any evidence of continuity of symptomatology.  
After the November 1980 diagnosis and treatment, there is no 
evidence of complaints, treatment or diagnosis of syphilis 
until the 1995 positive serology test .  This gap in evidence 
of approximately 15 years constitutes negative evidence that 
tends to disprove the appellant's claim that the appellant 
had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  

Therefore the preponderance of the evidence is against the 
claim for service connection.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Lumbosacral Strain

The appellant seeks service connection for a back condition, 
including as due to syphilis.  An August 1992 private medical 
record diagnosed lumbosacral strain.  Other medical evidence 
of record contains complaints and treatment for low back 
pain.  As such, the appellant has a current disability.  

Service medical records during the period of September 1974 
until September 1984 contain no complaints, treatment or 
diagnoses of a back condition.  In fact, the reports of 
medical examination dated in September 1976, July 1985 and 
September 1985 describe the spine as normal.  In the July 
1985 report of medical history, the appellant denied a 
history of recurrent back pain.

Even if there was an inservice incurrence, service connection 
would not be warranted as there is no competent medical 
evidence of a nexus.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

An August 2001 VA examination for the stomach noted that the 
appellant's back pain began in service and was therefore 
related to service.  However, there is no evidence to 
substantiate the appellant's assertion.  Instead, medical 
evidence of record, including an August 1992 private hospital 
record related the back pain to contemporaneously lifting 
heavy boxes.  A private medical record in August 1992 also 
related the back pain to lifting heavy objects at work.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993)(observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches).

In this regard, the August 2001 examiner noted on a different 
examination of the same date that the appellant's claim file 
was not reviewed.  Thus, the August 2001 findings were based 
entirely on the appellant's reported history.  These 
recitations of medical history are not supported by the 
evidence of record.  The law provides that the transcription 
of medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional. Leshore v. Brown, 8 
Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  Therefore, the August 1992 records are more 
probative as they are based upon contemporaneous clinical 
findings along with reported history.  

Nor is there any evidence of continuity of symptomatology.  
The earliest indication of a back condition is the August 
1992 private medical record (i.e. approximately 8 years after 
the appellant's honorable service).  The gap in evidence 
constitutes negative evidence that tends to disprove the 
appellant's claim that the appellant had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  

Without an inservice incurrence or evidence of a nexus, the 
preponderance of the evidence is against the claim for 
service connection for a back condition.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant has alleged his back condition is related to 
his syphilis.  The law provides that secondary service 
connection shall be awarded when a disability is 
"proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a) (2003).  See 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability. 

Secondary service connection is not warranted because the 
appellant is not in receipt of service connection for 
syphilis.  Nor is there any evidence linking the back 
condition to syphilis or a positive serology test.  As such, 
the preponderance of the evidence is against the claim and 
the appeal will be denied.

Stomach Condition

The appellant seeks service connection for a stomach 
condition.  During the Board hearing, the appellant alleged 
the stomach condition was a result of the syphilis.  

Dyspepsia was diagnosed in the August 2001 VA examination and 
gastro esophageal reflux disease (GERD) was diagnosed in 
December 2000.  Therefore, the appellant has a current 
disability.  

Service medical records contain an August 1977 medical record 
documenting stomach pain and a March 1984 record diagnosed an 
intestinal virus.  However, the reports of medical history 
and medical examination dated in September 1976, September 
1981, and July 1985 described the abdomen and viscera as 
normal.  Furthermore, the appellant denied a history of 
frequent indigestion, stomach, liver or intestinal trouble on 
the July 1985 report of medical history.  

Given the above current diagnosis and inservice complaints of 
stomach pain, the remaining question is whether there is 
competent medical evidence of a nexus.  An August 2001 VA 
examination concluded with a diagnosis of dyspepsia.  During 
this examination, the appellant reported there were occasions 
where he felt like vomiting but denied hematemesis or melena.  
He indicated he was prescribed Lansoprazole for stomach pain.  
There was no circulatory disturbance.  The appellant reported 
constipation.  He denied colic or nausea.  Clinical 
examination found no ulcer and noted the appellant's weight 
was stable.  No anemia was noted and there was no abdominal 
tenderness.  The examiner noted that the appellant indicated 
there was no injury during service but expressed the onset of 
symptoms was during his time in service.  

While the first symptoms may have occurred during service, 
subsequent symptoms were not documented until December 2000.  
This gap in evidence of approximately 15 years constitutes 
negative evidence that tends to disprove the appellant's 
claim that the appellant had an injury in service that 
resulted in a chronic disability or persistent symptoms. See 
Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  In sum, there is no medical nexus and no evidence of 
continuity of symptomatology.  Therefore service connection 
is not warranted.

Concerning the appellant's contention that the stomach 
condition is related to the diagnosis of syphilis, the Board 
again notes the appellant is not in receipt of service 
connection for syphilis.  Without a service connected 
disability, secondary service connection is not warranted.  
Therefore the preponderance of the evidence is against the 
appellant's claim and the appeal will be denied.

Hearing Loss of the Right Ear and Tinnitus

Hearing loss disability claims are governed by 38 C.F.R. §  
3.385.  This regulation provides hearing loss is a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater.  38 C.F.R. §  3.385.  Alternatively, a hearing loss 
disability can be established by auditory thresholds for at 
least three of those frequencies at 26 decibels or greater or 
by speech recognition scores under the Maryland CNC Test at 
less than 94 percent.  38 C.F.R. §  3.385. 

The appellant was scheduled to undergo a VA examination in 
July 2004 to assess the presence and severity of any current 
right ear hearing loss disability but failed to report to the 
examination.  Under the laws and regulations, the appellant 
has a responsibility of attending a VA examination to help 
establish entitlement to a claim. 38 C.F.R. § 3.326, 3.327.  
Failure to report to an examination without good cause has 
consequences including deciding the claim based upon the 
evidence in record and in some cases denying the claim. 38 
C.F.R. § 3.655.  Good cause includes, but is not limited to, 
the illness or hospitalization of the claimant, or the death 
of an immediate family member. 38 C.F.R. § 3.655(a). 

Although the appellant failed to report to reexaminations, 
there is other medical evidence in the file which would serve 
as a viable substitute for the scheduled examination. 38 
C.F.R. § 3.326(b).  Because the appellant did not report to 
the reexamination, the Board must decide the claim on the 
evidence of record. 38 C.F.R. §§ 3.326, 3.655.

An October 2002 VA outpatient treatment record reflected a 
hearing acuity of the right ear to be 15 decibels at 500, 
1000, 2000, and 3000 hertz, and 20 decibels at 4000 hertz.  
Speech recognition was 92 percent.  The assessment was normal 
hearing for the right ear.  The appellant reported hearing 
loss in both ears since 1977 and described the pain as 
throbbing which resulted in headaches.  The finding of the 
speech recognition score of 92 percent meets the criteria of 
38 C.F.R. § 3.385.  The October 2002 VA outpatient treatment 
report also documented a current disability of tinnitus.

During service, the appellant's hearing acuity of the right 
ear was within normal limits.  For example audiological 
examinations in May 1978, November 1978 and May 1979 depicted 
hearing acuity of the right ear as 25 decibels or less in all 
frequencies.  A December 1979 audiological examination 
reflected hearing acuity in the right ear of 30 decibels at 
500 hertz; 25 decibels at 1000 hertz, 40 decibels at 2000 
hertz, 45 decibels at 3000 hertz and 45 decibels at 4000 
hertz.  However, subsequent examinations dated in September 
1981, March 1983, October 1984, July 1985 reflected normal 
hearing.  While the December 1979 examination reflected 
hearing loss, it appeared to be acute and transitory as the 
hearing loss resolved after that period.  None of the service 
medical records reflect any complaints, treatment or 
diagnosis of tinnitus.  The appellant, however, testified 
that he was exposed to noise from tanks, weapons ranges and 
artillery.

Even assuming the December 1979 examination and the noise 
exposure during service to be a sufficient inservice 
incurrence, there is still no competent medical evidence of a 
nexus.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

VA outpatient treatment records reflect treatment for hearing 
loss but do not express an opinion as to an etiology.  
Therefore, the September 2001 VA examination provides the 
only nexus opinion.  During this examination, the appellant 
complained of hearing loss and tinnitus.  He explained he had 
difficulty hearing the phone and understanding his wife and 
reported the problems were present since service.  He 
reported military noise exposure including tanks, weapons 
ranges and artillery.  He reported use of hearing protection.  
Civilian noise exposure included loud music and loud 
manufacturing noise.  He reported a humming sound in the 
right ear, occasionally in the left ear that occurred once a 
month and lasted several hours to a day.  The examiner noted 
the hearing loss was not related to military noise since 
hearing was normal in October 1984 and August 1986.  Pure 
tone audiological findings revealed hearing of 30 decibels at 
500 hertz, 25 decibels at 1000 hertz, and 15 decibels at 
2000, 3000 and 4000 hertz in the right ear.  The diagnostic 
test indicated presence of normal hearing bilaterally, except 
for a mild sensorineural hearing loss at 500 hertz in the 
right ear.  The examiner noted the "humming" was not 
consistent with an etiology of noise exposure and was 
considered a normally occurring head noise.  

Nor is there any evidence of continuity of symptomatology.  
Although there was a finding of hearing loss during service, 
this appeared to be an acute incidence as subsequent records 
illustrated normal hearing.  The next finding of any hearing 
loss in the right ear was the October 2002 VA outpatient 
record (i.e. approximately 18 years after the appellant's 
period of honorable service).  The gap in evidence 
constitutes negative evidence that tends to disprove the 
appellant's claim that the appellant had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey, supra.  

Although the Board does not doubt the appellant's belief that 
his hearing loss had its onset during service, the appellant 
is not a medical professional competent to render an opinion 
on matters of a medical diagnosis or the etiology of a 
diagnosed and continuing disorder.  Espiritu, supra.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert, supra.


ORDER

Service connection for diabetes mellitus type 2 is denied.

Service connection for syphilis is denied.

Service connection for a back condition is denied.

Service connection for a stomach condition is denied.

Service connection for sersorineural hearing loss of the 
right ear is denied.

Service connection for tinnitus is denied.


REMAND

Concerning the issues of whether there is new and material 
evidence sufficient to reopen the claims for service 
connection for a headache disorder and a bilateral foot 
condition and the issue of entitlement to service connection 
for depression, a preliminary review of the record discloses 
that further development is necessary.  The appeals are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.

Specifically, the Board finds the duty to notify has not been 
satisfied.  The appellant was previously denied service 
connection for a headache disorder by rating decisions dated 
in December 1985, February 1986, November 2001 and July 2002.  
The appellant did not perfect appeals for any of the prior 
decisions, and the decisions have become final.  38 C.F.R. 
§ 20.1103.  The appellant previously was denied service 
connection for a bilateral foot condition by rating decisions 
dated in December 1985, February 1986, November 2001 and July 
2002.  These decisions are also final.  38 C.F.R. §§ 20.1100, 
20.1103.  Therefore the submission of "new and material" 
evidence is necessary in order to reopen the claims.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), it was held that 
when a claimant seeks to reopen a previously denied claim, VA 
must examine the bases for the denial in the prior decision 
and advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. 

Although the appellant received a letter of notification 
dated in April 2001 and May 2002 which addressed the 
requirements of new and material evidence, it did not provide 
specific information concerning the elements which were 
previously found insufficient and as such did not comply with 
the holding in Kent.

Concerning the issue of entitlement to service connection for 
depression, previously claimed as anxiety, the Board finds 
the duty to notify has not been satisfied.  Specifically, the 
appellant alleged his depression is based upon a personal 
assault during his service.  For example, during the August 
2001 VA examination, the appellant reported another soldier 
pointed a gun at him and threatened to kill him.  The 
appellant also reported he was picked on, beaten and urinated 
on while he was asleep.  During the January 2003 RO hearing 
the appellant described being assaulted by other soldiers 
while based in Germany.  

The law provides that for claims for service connection for 
post traumatic stress disorder based upon personal assault 
evidence other than service records may be used to 
corroborate the appellant's account of the assault.  See 
38 C.F.R. § 3.304(f)(3).  Although the appellant's claim is 
not one for post traumatic stress disorder, the claim for 
depression based upon a personal assault is similar in that 
the fact that the assault was not reported does not 
necessarily indicate that the assault did not occur.  The RO 
never informed the appellant of the possibility of 
substantiating the claim through other sources of evidence, 
such as law enforcement records, statements from family 
members, roommates or fellow service members or evidence of 
behavior changes.  See 38 C.F.R. § 3.304(f)(3).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will advise the appellant 
of what evidence would substantiate his 
petition to reopen his claims of service 
connection for a headache disorder and a 
bilateral foot condition.  Apart from 
other requirements applicable under the 
Veterans Claims Assistance Act (VCAA), the 
RO/AMC will comply with the Kent ruling, 
and advise the appellant of the evidence 
and information that is necessary to 
reopen the claims and the evidence and 
information that is necessary to establish 
his entitlement to the underlying claims 
for the benefits sought by the claimant.  
In so doing, the RO/AMC will comply with 
any directives of the Veterans Benefits 
Administration and advise the claimant of 
the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

2.  The RO/AMC should advise the appellant 
of alternate sources of evidence which 
would substantiate his claim of depression 
due to an in-service personal assault.  
The RO should refer to the types of 
evidence in 38 C.F.R. § 3.304(f)(3).

3.  The RO should take such additional 
development action as it deems proper with 
respect to the appellant's claims, 
including the conduct of any other 
appropriate VA examinations.

When the development requested has been completed, the 
petition to reopen claims for service connection should again 
be reviewed by the RO on the basis of the additional 
evidence.  If the benefits sought are not granted, the 
appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





 Department of Veterans Affairs


